DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 8 is canceled. Claims 1-7 and 9-14 are pending.

Response to Amendment
The amendments, filed 02/09/2022, are sufficient to overcome the objection to the claims and the claim rejection under AIA  35 U.S.C. 112(b). In addition, the request for formal acknowledgement of acceptance of priority of the application is granted. 
Applicant’s arguments, see pages 7-9 of Remarks, filed 2/9/22, with respect to the rejection of claim 8 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Schwarz (US 9,470,520), Lages (EP 1302784) and Tchoryk (US 20130314694)..


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-7, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz (US 9,470,520) in view of Lages (EP 1302784) and Tchoryk (US 20130314694). 
Regarding claim 1, Schwarz teaches a method for detecting functional impairment of a laser scanner (Schwarz Figure 2, embodiment of sensor 2) . . . the method comprising:
Transmitting a laser beam of the laser scanner (Schwarz figure 2 “laser beam can be emitted from the fiber laser 30”, column 4 line 28) through a protective screen (Schwarz Figure 2, 3, 4, 5, and 6 window 44 serves the same function as a protective screen) of the laser scanner into a surrounding area . . . ;
Receiving an echo of the transmitted laser beam at least partially reflected at the protective screen by a reception unit of the laser scanner (Schwarz Column 5 line 59 – column with an intensity value (Schwarz column 9 line 1-5); and 
Detecting the functional impairment of the laser scanner when the intensity value is different from a reference intensity value (Schwarz column 9 line 4-17; figure 9). 
Schwarz teaches the method in claim 1, aside from the application of the scanner to a motor vehicle. Lages teaches of using a laser scanner for detecting objects in the path of a motor vehicle (Lages paragraph 10 and 11). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lages’ application of the laser scanner to a motor vehicle with Schwarz’ invention for a laser scanner and ability to detect obstructions to proper function of the detector. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of object detection in the path of a motor vehicle and discerning between objects in the path of the vehicle and obstructions to the laser scanner that do not represent objects blocking the path of the motor vehicle.
However, Schwarz in view of Lages fails to teach, wherein the reference intensity value is adapted at predetermined intervals during operation of the laser scanner.
On the other hand, Tchoryk teaches, wherein the reference intensity value is adapted at predetermined intervals during operation of the laser scanner (Tchoryk Paragraph 0339 line 10-19).
Therefore, Schwarz in view of Lages and Tchoryk teaches, wherein the reference intensity value is adapted at predetermined intervals during operation of the laser scanner.


Regarding claim 2, Schwarz further teaches the method according to claim 1, wherein the echo is assigned as the echo reflected form the protective screen on the basis of its delay from a transmission unit of the laser scanner, which transmits the laser beam, to the protective screen and back to a reception unit of the laser scanner (Schwarz Figure 7 DFF 76B and DFF 76C; column line 37-47, DEF 76B is triggered after a time delay).
Regarding claim 3, Schwarz further teaches the method according to claim 1, wherein the functional impairment detected is a deposit of particles on the protective screen if the intensity value is greater than the reference intensity value. (Schwarz Figure 9; column 11 line 17-33)
Regarding claim 4, Schwarz further teaches the method according to claim 3, wherein the deposit of the particles in a first area of the protective screen is detected if a deflection mirror of the laser scanner is oriented in a first position, and the deposit of the particles in a second area of the protective screen is detected if the deflection mirror is oriented in a second position, which is different from the first position. (Schwarz column 12 line 10-18; 
Regarding claim 5, Schwarz further teaches the method according to claim 1, wherein the laser beam is reflected at a deflection mirror of the laser scanner at least after transmission, and the functional impairment is that the deflection mirror is detected as tarnished if the intensity value is less than the reference intensity value. (Schwarz figure 4 rotating mirror 50 has the same function as the deflection mirror which changes positions during operation to gather a wider field of view for the scanner; column 11 line 34-41. To someone who is skilled in the art, the measured intensity being less than the reference intensity would be a sign that there are internal components which are tarnished, blocked, obstructed, damaged, etc. It would be obvious to someone skilled in the art to check the mirrors inside a scanner of this design and purpose for damage if the measured intensity value is less than the reference intensity.
Regarding claim 6, Schwarz further teaches the method according to claim 1, wherein at least one further echo of the transmitted laser beam reflected at an object in the surrounding area is received by the reception unit with a further intensity value (Schwarz figure 5 object 6, object reflective pulse 22; column 10 line 59-65).
Regarding claim 7, Schwarz’ further teaches the method according to claim 1, wherein the reference intensity value is prescribed initially (Schwarz figure 7 and 8 calibration pulse 24 signal 100 pulse receiving sensor 60 and differentiator 72; column 6 line 56 – column 7 line 3; 
Regarding claim 9, Schwarz further teaches the method according to claim 8, wherein the adaptation of the reference intensity value is performed on the basis of a plurality of intensity values obtained from echoes from the protective screen during operation of the laser scanner  (Schwarz figure 3 calibration pulse 24; column 11 line 3-16).
Regarding claim 10, Schwarz further teaches the method according to claim 1, wherein a value difference in the intensity value from the reference intensity value is determined, and a probability of functional impairment of the laser scanner is determined on the basis of the difference (Schwarz uses the slope of the intensity versus time, where if the slope is below a threshold slope value, then the peak intensity and time are recorded. If it as or above the threshold value, the processor asks the signal if the measured intensity is above the reference intensity. Probability value is not assigned on a 0-1 basis, rather it is stated as a yes or no probable obstruction. Figure 7,8, and 9; column 6 line 56 – column 7 line 17).
Regarding claim 11, Schwarz in light of Lages teaches a laser scanner . . . comprising: a protective screen (Schwarz Figure 4 window 44; column 8 line 60-65); a transmission unit (Schwarz column 3 line 40-45); a reception unit (Schwarz column 4 line 59-60); and an evaluation unit (Schwarz figures 7, 8, and 9), which is configured to perform a method according to claim 1 (see rejection of claim 1). 
Schwarz does not teach a laser scanner for a motor vehicle, but Lages teaches of an application of a motor vehicle (Lages paragraph 10-11). ). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Regarding claim 12, Schwarz teaches the laser scanner according to claim 11, further comprising a moving deflection mirror by virtue of which a laser beam transmitted into a surrounding area . . .  (Schwarz column 1 line 52-55; figure 6 moving mirror 50) . . . by the transmission unit is deflectable. While Schwarz teaches the moving deflection mirror, Schwarz does not teach the beam being transmitted into the area surrounding a motor vehicle. Lages teaches laser beams being transmitted into the surrounding area of a motor vehicle (Lages paragraph 10 and 11). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lages’ application of the laser scanner to a motor vehicle with Schwarz’ invention for a laser scanner comprising a moving deflection mirror and ability to detect obstructions to the proper function of the detector. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of object detection in the path of a motor vehicle and discerning between objects in the path of the vehicle and obstructions to the laser scanner that do not represent objects blocking the path of the vehicle.
Regarding claim 13, Schwarz teaches the laser scanner according to claim 11, wherein the laser scanner is configured with at least two reception channels of the reception unit, to receive at least two echoes of a laser beam transmitted into a surrounding area . . . (Schwarz of a motor vehicle, but Lages does teach of the beams being transmitted into a surrounding area of a motor vehicle (Lages paragraph 10-11). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lages’ application of the laser scanner to a motor vehicle with Schwarz’ invention for a laser scanner configured with at least two reception channels and ability to detect obstructions to  the proper function of the detector. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of object detection in the path of a motor vehicle and discerning between objects in the path of the vehicle and obstructions to the laser scanner that are not objects blocking the path of the vehicle.
Regarding claim 14, claim 14 is rejected using the same rationale in the rejection of claim 11. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL DONAVAN BROWN whose telephone number is (571)272-5331. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on 571-270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MITCHELL D BROWN/Examiner, Art Unit 3645   
                                                                                                                                                                                                     /YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645